IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-61,864-02


EX PARTE SHANNON MARK DOUTHIT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2076 IN THE 394TH DISTRICT COURT

FROM PRESIDIO COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to life imprisonment. He did not appeal his conviction.
	Applicant contends that his due process rights were violated because he was denied a
meaningful parole review. In related grounds, he contends that the parole laws are being misapplied
in his case, resulting in equal protection and ex post facto violations. He also contends that the trial
court lacked jurisdiction, that he was denied counsel, and that his plea was involuntary and breached.

	The trial court entered findings of fact and conclusions of law and recommended that we
deny Applicant's grounds. We agree in part with the trial court and deny Applicant's grounds
concerning parole. His other grounds, however, are dismissed. Tex. Code Crim. Proc. art. 11.07,
§ 4. Accordingly, this application is denied in part and dismissed in part. 

Filed: September 10, 2008
Do not publish